              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIMMY R. STORMANT,                                CIVIL ACTION
         Plaintiff,

      v.                                          No. 17-2321

TYBURN RAILROAD LLC,
        Defendant.

                                    ORDER

      AND NOW, this 14th day of February 2019, upon consideration of

Defendant's Motion for Summary Judgment (ECF No. 15), Plaintiffs Response

thereto (ECF No. 16), and Defendant's Reply (ECF No. 20), it is hereby

ORDERED and DECREED that Defendant's Motion for Summary Judgment

(ECF No. 15) is DENIED.




                                        1
